DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed 1/12/22.

Response to Amendment
 	Examiner acknowledges canceled claims 1 and 7.  Claims 2-6 and 8-10 was objected to as dependent on a rejected base claim but would be allowable if rewritten into independent form. Claims 2 and 8 have been rewritten into independent claims. Claims 3-6 depend from claim 2. Claims 9-12 depend from claim 8.   Prior art could not be found for the claimed invention.  Thus, claims 2-6 and 8-12 are in condition for allowance.   Claims 13-18 was allowed in office action filed 10/26/21.  Thus, application is in condition for allowance.

Allowable Subject Matter
Claims 2-6 and 8-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
January 29, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664